              Case 3:20-cv-05376-BHS Document 83 Filed 03/11/21 Page 1 of 3




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     IN THE MATTER OF THE                            CASE NO. 20-cv-5376BHS
 8   COMPLAINT OF THE SCANDIES
     ROSE FISHING COMPANY LLC AND                    ORDER ON MOTION FOR
 9   MATTSEN MANAGEMENT LLC, AS                      EXTENSION OF TIME
     OWNERS AND/OR OPERATORS OF
10   THE VESSEL SCANDIES ROSE,
     OFFICIAL NUMBER 602351, FOR
11   EXONERATION FROM AND/OR
     LIMITATION OF LIABILITY
12

13

14
           THIS MATTER is before the Court on Claimant Rainey et al.’s “Second Motion
15
     for Extension of Time.” Dkt. 76. Rainey’s counsel seeks a retroactive extension of time
16
     to file a revised version of his Reply in support of his Motion to Seek ARCP 90.3 (sic)
17
     Approval, Dkt. 52.
18
           Rainey’s Reply in support of that motion was due on the date it was noted, Friday,
19
     February 12. After that date passed, he sought and was granted an extension to file his
20
     Reply on February 19, Dkts. 69 and 73. Rainey filed the Reply on February 20, Dkt. 75.
21
     Two days later he filed another six-page motion for an extension of time on February 22,
22


     ORDER - 1
              Case 3:20-cv-05376-BHS Document 83 Filed 03/11/21 Page 2 of 3




 1   Dkt. 76., asking the Court to allow him to submit a revised (more complete) version of

 2   his Reply.

 3          Claimants Gribble and Lawyer oppose the additional extension. They accurately

 4   point out that missed deadlines and requests for extensions of time have become routine

 5   in this case.

 6          This is counsel’s third motion for an extension of time. See Dkts. 39 and 69. Each

 7   has included a long litany of excuses about computer problems, health issues, and the

 8   weather, accompanied by the claim that the other parties are represented by large firms

 9   while he is a sole practitioner. Dkts. 76 and 81. Counsel has filed 14 total pages of

10   briefing on this motion for an extension of time, plus a long narrative declaration and

11   numerous exhibits. Dkt. 78. The time spent on those filings could and should have been

12   spent drafting a persuasive and timely Reply.

13          Motions for Extensions of Time should not be filed as a matter of course. The

14   Court will not routinely grant them, absent a legitimate showing of good cause. This is

15   particularly true where the motion is filed after the initial due date, and where the

16   unforeseeable delay is blamed on what are now entirely predictable computer and staffing

17   problems. See Dkt. 80-3; see also Markham v. Stadium View Condominium Assoc., No

18   17-cv-5733RBL (W.D. Wash., April 9, 2019), Dkt. 85.

19          The Court has already read both the original Reply, Dkt. 75, and the revised

20   Reply, Dkt. 77. The Motion for an Extension of Time, Dkt. 76, is therefore GRANTED.

21   However, there is a cost associated with this sort of litigation practice, and it should not

22   be borne by the other party. The Court will impose a relatively nominal sanction of $500,


     ORDER - 2
              Case 3:20-cv-05376-BHS Document 83 Filed 03/11/21 Page 3 of 3




 1   payable to Claimants Gribble and Lawyer’s counsel, to defray the cost of their reasonable

 2   and valid objection to the second late filing. Alternatively, the Court will DENY the

 3   motion and consider only the Reply filed at Dkt. 75; the choice is Mr. Markham’s. He

 4   should advise the Court of his choice, in a single paragraph filing due no later than

 5   Monday, March 15.

 6          IT IS SO ORDERED.

 7          Dated this 11th day of March, 2021.

 8

 9

10
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
